DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are based on the following:
Claim 21, 29 and 35:
identifying one or more desired resources that do not meet the discovery criteria locally for an associated machine-to-machine (M2M) area network;
when no desired resource is identified locally for the associated M2M area network, determining that the semantic discovery request should be forwarded to selected sibling apparatuses of the other sibling apparatuses;
generating a time window to wait for a response from the sibling apparatuses when no desired resource is identified locally;
forwarding the request to the selected sibling apparatuses of the other sibling apparatuses;
receiving, within the time window, discovery results that comprises discovered resource lists from the selected sibling apparatuses; 
when no desired resource is identified from sibling apparatuses, further determining whether the semantic discovery request should be forwarded to selected parent apparatuses of the other parent apparatuses; 
forwarding the request to the selected parent apparatuses of the other parent apparatuses;

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

th, 2021.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	1.) Welton et al., Parallel processing database tree structure (US 9,171,042 B1).

In the claims:
1.-20.	Canceled.

21.	(Currently Amended) An apparatus, the apparatus comprising:
a processor; and
a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
having connections to one or more sibling apparatuses and one or more parent apparatuses;
exchanging information with the one or more sibling apparatuses, wherein the information comprises resources and semantic descriptions that are hosted on other sibling apparatuses;
receiving a semantic discovery request, wherein the request comprises a valid discovery criteria;
applying the discovery criteria over resources available locally;
[[not]] identifying one or more desired resources that do not meet the discovery criteria locally for an associated machine-to-machine (M2M) area network;
when no desired resource is identified locally for the associated M2M area network, determining that [[the ]]the semantic discovery request should be forwarded to selected sibling apparatuses of the other sibling apparatuses;
generating a time window to wait for a response from the sibling apparatuses when no desired resource is identified locally;

receiving, within the time window, discovery results that comprises discovered resource lists from the selected sibling apparatuses; 
when no desired resource is identified from sibling apparatuses, further determining whether the semantic discovery request should be forwarded to selected parent apparatuses of the other parent apparatuses; 
forwarding the request to the selected parent apparatuses of the other parent apparatuses;
receiving discovery results that comprise discovered resource lists from the selected parent apparatuses; 
aggregating the discovery results that comprise discovered resource lists from the selected parent apparatuses and discovery results that comprise discovered resource lists from the selected sibling apparatuses; and
returning the aggregated discovery results including the discovered resources.

22.-23.	(Canceled)

24.	(Currently Amended) The apparatus of claim 21, wherein the one or more sibling apparatuses are one or more semantic nodes. 

25.	(Canceled)

26.	(Canceled) 

27.	(Previously Presented) The apparatus of claim 21, wherein the apparatus is a semantics node that is a repository that describes data.

28.	(Canceled) 


having connections to one or more sibling apparatuses and one or more parent apparatuses;
exchanging information with the one or more sibling apparatuses, wherein the information comprises resources and semantic descriptions that are hosted on other sibling apparatuses;
receiving a semantic discovery request, wherein the request comprises a valid discovery criteria;
applying the discovery criteria over resources available locally;
[[not]] identifying one or more desired resources that do not meet the discovery criteria locally for an associated machine-to-machine (M2M) area network;
when no desired resource is identified locally for the associated M2M area network, determining that [[the  ]]the semantic discovery request should be forwarded to selected sibling apparatuses of the other sibling apparatuses;
generating a time window to wait for a response from the sibling apparatuses when no desired resource is identified locally;
forwarding the request to the selected sibling apparatuses of the other sibling apparatuses;
receiving, within the time window, discovery results that comprises discovered resource lists from the selected sibling apparatuses; 
when no desired resource is identified from sibling apparatuses, further determining whether the semantic discovery request should be forwarded to selected parent apparatuses of the other parent apparatuses; 
forwarding the request to the selected parent apparatuses of the other parent apparatuses;
receiving discovery results that comprise discovered resource lists from the selected parent apparatuses; 
aggregating the discovery results that comprise discovered resource lists from the selected parent apparatuses and discovery results that comprise discovered resource lists from the selected sibling apparatuses; and
returning the aggregated discovery results including the discovered resources.



31.	(Currently Amended) The method of claim 29, wherein the one or more sibling apparatuses are one or more semantic nodes.  

32.	(Canceled) 

33.	(Canceled)

34.	(Currently Amended) The method of claim 31, further comprising receiving an indication that a semantics node [[is ]]comprises a matching semantics resource.

35.	(Currently Amended) A computer readable storage medium comprising computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising:
having connections to one or more sibling apparatuses and one or more parent apparatuses;
exchanging information with the one or more sibling apparatuses, wherein the information comprises resources and semantic descriptions that are hosted on other sibling apparatuses;
receiving a semantic discovery request, wherein the request comprises a valid discovery criteria;
applying the discovery criteria over resources available locally;
[[not]] identifying one or more desired resources that do not meet the discovery criteria locally for an associated machine-to-machine (M2M) area network;
when no desired resource is identified locally for the associated M2M area network, determining that [[the  ]]the semantic discovery request should be forwarded to selected sibling apparatuses of the other sibling apparatuses;
generating a time window to wait for a response from the sibling apparatuses when no desired resource is identified locally;

receiving, within the time window, discovery results that comprises discovered resource lists from the selected sibling apparatuses; 
when no desired resource is identified from sibling apparatuses, further determining whether the semantic discovery request should be forwarded to selected parent apparatuses of the other parent apparatuses; 
forwarding the request to the selected parent apparatuses of the other parent apparatuses;
receiving discovery results that comprise discovered resource lists from the selected parent apparatuses; 
aggregating the discovery results that comprise discovered resource lists from the selected parent apparatuses and discovery results that comprise discovered resource lists from the selected sibling apparatuses; and
returning the aggregated discovery results including the discovered resources.

36.	(Canceled) 

37.	(Canceled) 

38.	(Currently Amended) The computer readable storage medium of claim [[36]] 35, wherein the one or more sibling apparatuses are semantic nodes. 

39.	(Canceled)

40.	(Currently Amended) The computer readable storage medium of claim 35, connecting the computer readable storage medium to an apparatus which is a semantics node that is a repository that describes data.

41.	(Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161









/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161